                                        AL VIN K. HELLERSTEIN
                                    UNITED STATES DISTRICT JUDGE
                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK
                                          500 PEARL STREET
                                       NEW YORK, NY 10007-1581
                                              (212) 805-0152


     TO:                      Concerned Parties


     FROM:                    Brigitte Jones, Courtroom Deputy               Date: 2/21/2020
                              by Order of Judge Alvin K. Hellerstein

     US v. US v. Alejandro Miguel Leon Maal and Michols Orsini Quintero- 19
     Cr. 144 (PTC)


     The pre-trial conf previously set for 5/15/2020 is hereby adjourned.

     You are hereby notified that you are required to appear for a pre-trial conf.
                                    Date : February 28, 2020
                                    Time: 11 :00 am
                                    Place: U.S. Courthouse - Southern District of New York
                                           500 Pearl Street
                                           Courtroom 14D
                                          New York, New York 10007


     It is ORDERED that counsel to whom this Order is sent is responsible for fa xing a copy to
     all counsel involved in this case and retaining verification of such in the case file. Do not
     fax such verification to Chambers.


                     ~ SDNY                                    So Ordered,
                     'UMENT
j    El SCTRONICALLY FILED
Ij   J" ,#• \,,..,    •
